Case 2:15-cv-01366-JRG-RSP Document 461 Filed 02/02/21 Page 1 of 14 PageID #: 31931




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                    MARSHALL DIVISION

    PERSONALIZED MEDIA                              §
    COMMUNICATIONS, LLC,                            §
                                                    §
                   Plaintiff,                       §
                                                    §
    v.                                              §   CIVIL ACTION NO. 2:15-CV-01366-JRG
                                                    §
    APPLE, INC.,                                    §
                                                    §
                   Defendant.                       §

                                    MEMORANDUM ORDER

          Before the Court is Plaintiff Personalized Media Communications, LLC’s (“PMC”)

   Motion to Strike Apple Inc’s Counterclaims V and VI and Fifth through Ninth, Eleventh, and

   Fourteenth Affirmative Defenses. (Dkt. Nos. 250, 251). After thorough consideration of the

   pleadings and briefing (Dkt. Nos. 236, 250, 251, 277, 286, 303), the Court finds that the Motion

   should be GRANTED-IN-PART. For the reasons that follow, the Court STRIKES Defendant

   Apple, Inc.’s estoppel, patent misuse, license/exhaustion, and government sales affirmative

   defenses. In all other respects, the Motion is DENIED.

   I.     BACKGROUND

          PMC sued Apple on July 30, 2015. (Dkt. No. 1). PMC filed an Amended Complaint on

   October 14, 2015. (Dkt. No. 18). Apple filed a timely motion to dismiss under

   Fed. R. Civ. P. 12(b)(6) on December 2, 2015. (Dkt. No. 34). The case proceeded through the

   normal stages of pretrial litigation and discovery. On September 13, 2016, the undersigned

   recommended that the 12(b)(6) motion to dismiss be denied. (Dkt. No. 209, at 23–24). No

   objections were filed, and the Court adopted the report and recommendation on September 29,

   2016. (Dkt. No. 230).
Case 2:15-cv-01366-JRG-RSP Document 461 Filed 02/02/21 Page 2 of 14 PageID #: 31932




          The next day, Apple served on PMC its Seventh Supplemental and Amended Disclosures

   (“Seventh Disclosures”). (See Mot. Ex. J, Dkt. No. 250-11). In the Seventh Disclosures, Apple

   disclosed defenses and counterclaims of non-infringement; invalidity; double patenting; laches;

   prosecution laches; inequitable conduct; unclean hands and patent misuse; estoppel; waiver and

   acquiescence; license, exhaustion, first sale and full compensation; no entitlement to injunctive

   relief; statutory limitations on damages; government sales; and no entitlement to costs. (Id. at 3–

   6). Until that time, Apple had not included these defenses in its disclosures. In previous disclosures,

   Apple merely included the following text:

          Apple has filed a motion to dismiss PMC’s First Amended Complaint pursuant to
          Fed. R. Civ. P. 12(b)(6). D.I. 34. Because the motion to dismiss is still pending,
          Apple has not yet filed an answer. As a result, Apple reserves the right, consistent
          with Rule 26(e) to modify, amend, and/or supplement the disclosures made herein
          if Apple is required to answer the First Amended Complaint or any further amended
          complaint that PMC is permitted to file.

   (Sixth Disclosures, Mot. Ex. G, Dkt. No. 250-8; see also Fifth Disclosures, Mot. Ex. F, Dkt. No.

   250-7 (same); Fourth Disclosures, Mot. Ex. E, Dkt. No. 250-6 (same); Third Disclosures, Mot Ex.

   D, Dkt. No. 250-5 (same); Second Disclosures, Mot. Ex. C, Dkt. No. 250-5 (same); First

   Disclosures, Mot. Ex. B, Dkt. No. 250-3 (same); Initial and Additional Disclosures, Mot. Ex. A,

   Dkt. No. 250-2 (same)).

          Apple filed its Answer on October 13, 2016. (Dkt. No. 236). In the Answer, Apple pleaded

   its affirmative defenses and counterclaims in greater detail. The affirmative defenses as numbered

   included prosecution laches (Fifth), inequitable conduct (Sixth), unclean hands (Seventh), patent

   misuse (Eighth), estoppel (Ninth), exhaustion, license, first sale, and full compensation (Eleventh),

   and sales to government (Fourteenth), among others. The counterclaims as numbered included

   unenforceability due to prosecution laches (Count V) and unenforceability due to inequitable

   conduct (Count VI), among others.

                                                     2
Case 2:15-cv-01366-JRG-RSP Document 461 Filed 02/02/21 Page 3 of 14 PageID #: 31933




          PMC moved to strike the aforementioned affirmative defenses and counterclaims,

   contending they were not timely disclosed under the Court’s discovery order. PMC moved in the

   alternative to dismiss a smaller subset of the affirmative defenses and counterclaims—inequitable

   conduct (Sixth Affirmative Defense and Counterclaim Count VI), unclean hands (Seventh

   Affirmative Defense), and patent misuse (Eighth Affirmative Defense)—for failure to meet the

   heightened pleading standards of Fed. R. Civ. P. 9(a).

          This case was stayed pending inter partes review (“IPR”) of the two asserted patents, U.S.

   Patent Nos. 8,191,091 (the “’091 Patent”) and 8,559,635 (the “’635 Patent”), on February 21,

   2017. (Dkt. No. 355). During the stay, the Patent Trial Appeal Board (PTAB) invalidated all claims

   of U.S. Patent No. 8,191,091 (the “’091 Patent”), but the Federal Circuit revived claims 13–16,

   18, 20, 21, 23, and 24. (Id. at 1). The ’635 Patent is still before the PTAB. (Dkt. No. 373). On June

   18, 2020, the Court severed out the ’635 Patent, and the claims relating to it remain stayed. (Id.).

   The Court lifted the stay as to the ’091 Patent, which is now set for trial. (Id.).

   II.    LEGAL STANDARDS

          A.      Discovery and Disclosures Obligations

          Under the Discovery Order in this case—as is typical of discovery orders in this district—

   the parties had an obligation to disclose “the legal theories and, in general, the factual bases of the

   disclosing party’s claims or defenses” as a part of their Initial Disclosures, in lieu of those

   mandated by Fed. R. Civ. P. 26(a)(1). (Discovery Order, Dkt. No. 56 ¶ 1(c)). The Discovery Order

   set a deadline for Initial Disclosures in this case of January 5, 2016. (Id.). Under both the Discovery

   Order and this Court’s Local Rules, a party is not excused from disclosure or responding to

   discovery because there are pending motions to dismiss, to remand, or to change venue. (Id. ¶ 10);

   L.R. CV-26(a).



                                                      3
Case 2:15-cv-01366-JRG-RSP Document 461 Filed 02/02/21 Page 4 of 14 PageID #: 31934




          If a party fails to make disclosures as required under Rule 26(a), the Court may issue a

   sanction “unless the failure was substantially justified or is harmless.” Fed. R. Civ. P. 37(c)(1).

   The sanctions available to the Court include precluding the party from using the withheld

   information or witness, ordering the payment of reasonable expenses and attorneys’ fees,

   informing the jury of the party’s failure, or imposing “other appropriate sanctions, including any

   of the orders listed in Rule 37(b)(2)(A)(i)—(vi).” Fed. R. Civ. P. 37(c)(1)(A)–(C). Those orders

   include “striking pleadings in whole or in part.” Fed. R. Civ. P. 37(b)(2)(A)(iii).

          To determine whether a failure to disclose was substantially justified or harmless, the Court

   must consider four factors: (1) the importance of the matter that was not disclosed; (2) the prejudice

   to the opposing party; (3) the possibility of curing such prejudice with a continuance; and (4) the

   explanation for the party’s failure to disclose. Primrose Op. Co. v. Nat’l Am. Ins. Co., 382 F.3d

   546, 563–64 (5th Cir. 2004).

          B.      Inequitable Conduct, Unclean Hands, and Patent Misuse

          Inequitable conduct is essentially fraud committed on the U.S. Patent and Trademark

   Office (PTO). To prevail on a defense of inequitable conduct, the accused infringer must prove

   that the applicant misrepresented or omitted material information with the specific intent to deceive

   the PTO. Therasense, Inc. v. Becton, Dickinson & Co., 649 F.3d 1276, 1287 (Fed. Cir. 2011). If

   proven, inequitable conduct renders a patent unenforceable. Id.

          Unclean hands is an equitable defense that applies when a party seeking relief has

   committed misconduct that “has immediate and necessary relation to the equity that he seeks in

   respect of the matter in litigation[.]” Gilead Sciences, Inc. v. Merck & Co., Inc., 888 F.3d 1231,

   1239 (Fed. Cir. 2018) (quoting Keystone Driller Co. v. General Extractor Co., 290 U.S. 240, 245

   (1933)). A finding of unclean hands “‘closes the doors of a court of equity to one tainted with



                                                     4
Case 2:15-cv-01366-JRG-RSP Document 461 Filed 02/02/21 Page 5 of 14 PageID #: 31935




   inequitableness or bad faith relative to the matter in which he seeks relief, however improper may

   have been the behavior of the defendant,’ and requires that claimants ‘have acted fairly and without

   fraud or deceit as to the controversy in issue.’” Id. (quoting Precision Instrument Mfg. Co. v.

   Automotive Maintenance Machinery Co., 324 U.S. 806, 814–15 (1995)).

          Patent misuse is an equitable defense established when the patentee engages in conduct

   that impermissibly broadens a patent’s physical or temporal scope with anticompetitive effect.

   Virginia Panel Corp. v. MAC Panel Co., 133 F.3d 860, 868 (Fed. Cir. 1997); Eon Corp. IP

   Holdings, LLC v. Landis+Gyr Inc., No. 6:11-cv-00317, 2013 WL 12040726, at *2 (E.D. Tex. May

   17, 2013). Patent misuse derives historically from the defense of unclean hands. C.R. Bard Inc. v.

   M3 Systems, Inc., 157 F.3d 1340, 1372 (Fed. Cir. 1998). However, in its modern form, patent

   misuse hews more closely to an antitrust violation than it does to fraud or a general charge of

   inequitable misconduct. Id.

          C.      Pleading Standards

          Pleadings must state sufficient facts that the pleaded claim for relief is plausible on its face.

   Thompson v. City of Waco, 764 F.3d 500, 502 (5th Cir. 2014) (quoting Bell Atl. Corp. v. Twombly,

   550 U.S. 544, 570 (2007)). A claim is facially plausible when the pleader alleges enough facts to

   allow the Court to draw a reasonable inference that the opposing party is liable for the misconduct

   alleged. Id. (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). The Court accepts well-pleaded

   facts as true, and views all facts in the light most favorable to the pleader, but is not required to

   accept the pleader’s legal conclusions as true. Id.

          “In alleging fraud or mistake, a party must state with particularity the circumstances

   constituting fraud or mistake. Malice, intent, knowledge, and other conditions of a person's mind

   may be alleged generally.” Fed. R. Civ. P. 9(b). “At a minimum, Rule 9(b) requires allegations of



                                                     5
Case 2:15-cv-01366-JRG-RSP Document 461 Filed 02/02/21 Page 6 of 14 PageID #: 31936




   the particulars of time, place, and contents of the false representations, as well as the identity of

   the person making the misrepresentation and what he obtained thereby.” Benchmark Elecs., Inc.

   v. J.M. Huber Corp., 343 F.3d 719, 724 (5th Cir. 2003). In essence, Rule 9(b) requires “the who,

   what, when, where, and how” of the fraud to be stated in the operative pleading. Id. Inequitable

   conduct is a form of fraud and is subject to the heightened pleading requirements of

   Fed. R. Civ. P. 9(b). Exergen Corp. v. Wal-Mart Stores, Inc., 575 F.3d 1312, 1318 (Fed. Cir.

   2009). However, as will be discussed below, it is not clear whether the equitable defense of unclean

   hands is subject to the heightened pleading standard. 1

   III.     DISCUSSION

            A.        PMC’s Request to Strike Apple’s Affirmative Defenses and Counterclaims

            PMC asks the Court to strike seven affirmative defenses (prosecution laches, inequitable

   conduct, unclean hands, patent misuse, estoppel, exhaustion/license/first sale, and government

   sales) and two counterclaims (prosecution laches and inequitable conduct) asserted by Apple. The

   Court finds that Apple has violated its disclosure obligations under the Discovery Order. For the

   reasons detailed below, the Court will strike some, but not all, of the defenses and counterclaims

   PMC raises in its Motion.

                      1.        Apple Violated Its Obligations Under the Discovery Order

            There can be no doubt that Apple violated its obligations under the Court’s Discovery

   Order. The first paragraph of the Discovery Order required Apple to disclose the legal theories and

   factual bases of its defenses by January 5, 2016. That it did not do. Instead, Apple refused to

   disclose its defenses in each iteration of its disclosures “[b]ecause [its] motion to dismiss is still


   1
    It is also not clear that patent misuse is subject to Fed. R. Civ. P. 9(b) to the extent it relies on allegations of inequitable
   conduct. See Reinforced Earth Co. v. T & B Structural Sys., No. 3:12-CV-2704-N, 2013 WL 10989994, at *7 (N.D.
   Tex. Jan. 30, 2013) (collecting cases). Because the Court will strike the patent misuse defense for other reasons, this
   question need not be answered.

                                                                  6
Case 2:15-cv-01366-JRG-RSP Document 461 Filed 02/02/21 Page 7 of 14 PageID #: 31937




   pending.” Both paragraph 10 of the Discovery Order and Local Rule CV-26(a) state in plain,

   unmistakable language, that there are “No Excuses” for failing to make disclosures because a

   motion to dismiss is pending. Accordingly, the Court finds that Apple has failed to comply with

   the Court’s Discovery Order and with the disclosures mandated therein in lieu of those required

   by Fed. R. Civ. P. 26(a)(1).

              Apple argues that the Federal Rules of Civil Procedure did not require it to file its Answer

   until the Court ruled on its motion to dismiss. (Dkt. No. 277, at 7). This does not matter. Filing an

   answer and making timely and complete disclosures are two separate requirements with two

   separate deadlines. Paragraph 10 of the Discovery Order and Local Rule CV-26(a) make this

   distinction explicit.

                        2.       Apple’s Violation Was Not Substantially Justified or Harmless

              Next, the Court considers whether sanctions are appropriate for the Discovery Order

   violation. To do so, the Court must consider whether the violation was substantially justified or

   harmless by weighing each of the four factors as recited in the case law. The Court ultimately

   concludes that Apple’s failure to comply was neither substantially justified nor harmless.

                                 a.        Importance

              The Court first considers the importance of the matter that was not disclosed and would

   potentially be excluded. PMC argues that Apple’s late disclosure and conclusory pleading of its

   defenses are evidence that they are not important. (Dkt. No. 250, at 9). Apple argues that its

   defenses are important because they would fully dispose of PMC’s claims. (Dkt. No. 277, at 12).

   Apple argues its estoppel defense is particularly important because it would dispose of at least two

   asserted patents. 2 (Id.). Apple also argues that its license and government sales defenses are



   2
       As mentioned, the ’635 Patent is still stayed and only the ’091 Patent is set for trial.

                                                                  7
Case 2:15-cv-01366-JRG-RSP Document 461 Filed 02/02/21 Page 8 of 14 PageID #: 31938




   particularly important because, “if not asserted, they would allow PMC to recover damages to

   which it is not legally entitled.” (Id.)

           After a careful reading of Apple’s answer, the Court observes that Apple’s defenses as

   pleaded reflect varying levels of importance. Apple’s Counterclaim Count V, prosecution laches,

   includes twenty-one paragraphs of specific factual allegations. (Answer ¶¶ 192–213). Likewise,

   Apple’s Counterclaim Count VI, inequitable conduct, includes nineteen paragraphs of specific

   factual allegations. (Id. ¶¶ 214–33). Apple’s affirmative defenses of prosecution laches,

   inequitable conduct, and unclean hands incorporate these paragraphs by reference. (Id. ¶¶ 150–

   52). Those counterclaims and defenses were important enough for Apple to plead in detail. In

   contrast, Apple’s defenses of estoppel, exhaustion/license, and government sales are conclusory,

   one paragraph allegations without factual support. (Id. ¶¶ 154, 156, 159). Apple’s patent misuse

   defense incorporates the allegations for its inequitable conduct counterclaim, but does not stand

   on its own as an independent defense alleging anticompetitive activity. (Id. ¶ 153). These

   deficiencies suggest that these defenses are neither as potentially meritorious nor as important to

   Apple as those with ample factual support in the Answer.

                           b.      Prejudice

           The Court next considers the potential prejudice that would be visited upon PMC if Apple

   is allowed to maintain its defenses and counterclaims. PMC argues that it is prejudiced because it

   did not have the opportunity to investigate Apple’s defenses or conduct discovery from Apple or

   third parties during the discovery period. (Dkt. No. 250, at 9). PMC argues it was not on notice of

   the need to take discovery on potential sales to the government or from any entities having licenses

   to the patents-in-suit. (Id. at 9–10). Apple argues that PMC has not identified any specific

   discovery or evidence that it was unable to obtain. (Dkt. No. 277, at 13). Apple also suggests that



                                                    8
Case 2:15-cv-01366-JRG-RSP Document 461 Filed 02/02/21 Page 9 of 14 PageID #: 31939




   PMC should have been on notice of Apple’s defenses because previous litigants have asserted

   similar defenses against PMC. (Id. at 1).

          The Court agrees with PMC that it is prejudiced by not having the opportunity to have

   conducted discovery on Apple’s defenses and counterclaims. However, the Court also observes

   that the degree of prejudice varies between each of the defenses and counterclaims. On the one

   hand, certain of Apple’s defenses—such as inequitable conduct, prosecution laches, and unclean

   hands—encompass conduct that is more likely to be within PMC’s knowledge. As to these

   defenses, the prejudice is somewhat reduced. On the other hand, certain defenses—such as

   government sales and license—are much more likely to be within the knowledge of Apple and

   third parties. As to these defenses, the prejudice is much greater. Notably, the patent misuse

   defense implicates issues of antitrust law; this could significantly expand the scope of the needed

   discovery and the issues before the Court. PMC is prejudiced because it has not had an opportunity

   to conduct discovery on these issues during the discovery period.

                         c.      Availability of a Continuance

          The Court next turns to the availability of a continuance to cure any prejudice. PMC argues

   that a continuance would reward Apple for its late-stage expansion of this case’s scope.

   (Dkt. No. 250, at 10–11). Apple argues a continuance is unnecessary because there is no prejudice

   to PMC. (Dkt. No. 277, at 13).

          It is appropriate at this juncture to address the elephant in the room: this case was stayed

   for nearly three-and-a-half years. The Court is hesitant to delay PMC’s right to a jury trial any

   further. Insofar as Apple’s defenses raise jury issues—namely, license/exhaustion and government

   sales—continuing the jury trial to permit additional discovery would visit further prejudice upon

   PMC, rather than mitigate it. Therefore, striking these defenses is a more appropriate remedy than



                                                   9
Case 2:15-cv-01366-JRG-RSP Document 461 Filed 02/02/21 Page 10 of 14 PageID #:
                                  31940



ordering additional discovery. For issues that will be tried solely to the bench—such as Apple’s

equitable defenses and counterclaims—a post-verdict continuance of the bench trial to permit

appropriate discovery would enable PMC to prepare to face those issues without imposing further

unfair prejudice.

                       d.     Explanation for the Failure to Comply

       Finally, the Court considers the explanation for Apple’s failure to comply with its

disclosure obligations. Paragraph 10 of the Discovery Order and Local Rule CV-26(a) make clear

that there are “No Excuses” for failing to make disclosures simply because a motion to dismiss is

pending. Apple’s explanation is therefore inadequate.

                       e.     An Appropriate Sanction is to Strike Some, But Not All, of
                              Apple’s Affirmative Defenses

       After considering the aforementioned factors, the Court concludes that Apple’s breach of

its obligations under the Discovery Order was neither substantially justified nor harmless. The

Court finds that the appropriate sanction is to strike Apple’s patent misuse, estoppel,

license/exhaustion, and government sales defenses. As discussed above, these appear to be less

important to Apple and the case than Apple’s inequitable conduct and unclean hands theories.

Additionally, PMC was prejudiced by its inability to conduct discovery on Apple’s affirmative

defenses and counterclaims; allowing discovery on Apple’s license/exhaustion and government

sales defenses would increase this prejudice by delaying the jury trial.

       Apple’s patent misuse defense is uniquely problematic. In effect, Apple purported to add

issues of antitrust law to this case after the close of discovery. If allowed, this defense would

materially expand and alter the scope of the bench trial and the discovery needed to prepare for it.




                                                10
Case 2:15-cv-01366-JRG-RSP Document 461 Filed 02/02/21 Page 11 of 14 PageID #:
                                  31941



Apple does not provide standalone factual allegations for its patent misuse defense in the Answer. 3

The Court is not persuaded that PMC had fair notice of this defense, even after Apple disclosed its

existence. Accordingly, the patent misuse defense should also be stricken.

        Apple should be permitted to maintain its most important defenses and counterclaims—

prosecution laches, inequitable conduct, and unclean hands—so long as PMC is afforded

appropriate discovery. Accordingly, the Court intends to continue any potential post-verdict bench

trial to permit PMC to take the discovery it needs to adequately respond to Apple’s affirmative

defenses and counterclaims.

        B.       PMC’s Alternative Motion to Dismiss

        In the alternative, PMC asks the Court to dismiss Apple’s inequitable conduct counterclaim

and its inequitable conduct, unclean hands, and patent misuse affirmative defenses. PMC argues

that Apple has not pled these matters with sufficient particularity as required by

Fed. R. Civ. P. 9(b). (Dkt. No. 250, at 13–15).

                 1.       Apple Has Adequately Pled Inequitable Conduct

        Turning first to Apple’s affirmative defense and counterclaim of inequitable conduct, the

Court concludes that Apple has met the relevant pleading standards. Apple has plausibly alleged

knowing false statements or omissions (e.g., Answer ¶¶ 223, 225, 229), materiality

(e.g., id. ¶¶ 231, 232), and a specific intent to deceive the PTO (e.g., id. ¶¶ 229, 232) for its

counterclaim of inequitable conduct (and, by implication, its affirmative defense).

        Apple has also alleged the “who” (Applicants John C. Harvey and James W. Cuddihy (e.g.,

id. ¶ 218)), the “what” (failing to disclose material facts about the scope of the 1981 and 1987



3
 In fact, Apple does not even allege anticompetitive effects—a necessary element of patent misuse—anywhere in its
Answer. Even if the Court did not strike Apple’s patent misuse defense for the Discovery Order violation, the Court
would be inclined to strike it for that reason.

                                                        11
Case 2:15-cv-01366-JRG-RSP Document 461 Filed 02/02/21 Page 12 of 14 PageID #:
                                  31942



applications (e.g., id. ¶¶ 223–225)), the “when” (during the prosecution of the patents-in-suit (e.g.,

id. ¶¶ 218, 219)), the “where” (before the PTO (e.g., id. ¶¶ 223, 225, 229, 232)), and the “how”

(via “a deliberate plan designed to overwhelm and frustrate the PTO, . . . undertaken with the

intent to mislead the PTO.” (e.g., id. ¶ 232)) of the inequitable conduct. Accordingly, the Court

concludes that Apple’s inequitable conduct counterclaim and affirmative defense pass muster.

               2.      Apple Has Adequately Pled Unclean Hands

       Turning next to Apple’s unclean hands counterclaim, the Court concludes that it is also

adequately pled. As a threshold matter, it is not clear whether an unclean hands defense is subject

to Fed. R. Civ. P. 9(b). The Federal Circuit has noted that inequitable conduct evolved from

unclean hands but has also diverged from that doctrine in significant ways. See Therasense, 649

F.3d at 1285–87 (recounting the history of inequitable conduct and unclean hands in the context

of patent rights). Over time, inequitable conduct came to have a “wider scope and stronger

remedy,” and “came to require a finding of both intent to deceive and materiality.” Id. These

elements are common between inequitable conduct and traditional common law fraud. See, e.g.,

Stone v. Lawyers Title Ins. Corp., 554 S.W.2d 183, 185 (Tex. 1977); Wilson v. Jones, 45 S.W.2d

572, 573 (Tex. Comm’n App. 1932, holding approved). By contrast, unclean hands does not

require a showing of fraud. See, e.g., Gilead, 888 F.3d at 1239 (unclean hands premised on

business and litigation misconduct). Some district courts have stated that a defense of unclean

hands is nonetheless subject to Fed. R. Civ. P. 9(b) when it is premised on a claim of fraud or

inequitable conduct. See AbbVie Inc. v. Boehringher Ingelheim Int’l GmbH, No. 17-cv-01065,

2018 WL 2604825, at *1 (D. Del. June 4, 2018); NDK, Inc. v. Pandora Jewelry, LLC,

No. 3:07-cv-0457, 2008 WL 11350017, at *2 n.7 (N.D. Tex. Apr. 23, 2008); Xilinx, Inc. v. Altera

Corp., No. C. 93-20409, 1993 WL 767688, at *2 (N.D. Cal. Oct. 25, 1993).



                                                 12
Case 2:15-cv-01366-JRG-RSP Document 461 Filed 02/02/21 Page 13 of 14 PageID #:
                                  31943



        Ultimately, it is not necessary to answer this question definitively because the Court

concludes that Apple’s Answer would pass muster under either standard. Here, the unclean hands

defense is premised on inequitable conduct. Even if it were subject to Fed. R. Civ. P. 9(b), the

Court has concluded that the inequitable conduct allegations meet the heightened standard. It

follows that Apple’s unclean hands would meet Fed. R. Civ. P. 9(b)’s standard, and it would

necessarily meet a laxer standard. Accordingly, the Court concludes that Apple’s unclean hands

defense is adequately pled.

IV.     CONCLUSION

        For the reasons stated above, PMC’s Motion is GRANTED-IN-PART. Pursuant to

Fed. R. Civ. P. 37(b)(2)(A)(iii) and 37(c)(1), the Court STRIKES the following affirmative

defenses from Apple’s Answer (Dkt. No. 236):

        •   Eighth Affirmative Defense – Patent Misuse (¶ 153)

        •   Ninth Affirmative Defense – Estoppel (¶ 154)

        •   Eleventh Affirmative Defense – Exhaustion, License, First Sale, and Full
            Compensation (¶ 156)

        •   Fourteenth Affirmative Defense – Sales to Government (¶ 159)

It is ORDERED that Apple shall not raise any of these defenses either in a trial before the jury (to

the extent they are jury issues) or in a trial before the Court.

        It is further ORDERED that the parties shall meet and confer and, within seven (7) days

of the acceptance of a jury verdict, file a joint proposed schedule for post-verdict discovery, to the

extent any is needed by PMC, on Apple’s remaining prosecution laches, inequitable conduct, and

unclean hands affirmative defenses and counterclaims. The joint proposed schedule shall clearly

indicate any disputes between the parties as to the scope and schedule of such discovery. After the




                                                  13
Case 2:15-cv-01366-JRG-RSP Document 461 Filed 02/02/21 Page 14 of 14 PageID #:
                                  31944



completion of post-verdict discovery, if any, the Court will conduct a bench trial on Apple’s

remaining equitable defenses.

       In all other respects, PMC’s Motion is DENIED.
        SIGNED this 3rd day of January, 2012.
       SIGNED this 2nd day of February, 2021.




                                                  ____________________________________
                                                  ROY S. PAYNE
                                                  UNITED STATES MAGISTRATE JUDGE




                                             14
